IN THE SUPREME COURT OF TEXAS
                                       NO. 22-0938

                                IN RE STEVEN HOTZE

                         ON PETITION FOR WRIT OF MANDAMUS

ORDERED:

       1.      Without regard to the merits of the petition for writ of mandamus, relator’s
emergency motion for temporary relief, filed November 22, 2022, is granted. The trial
court’s October 31, 2022 order, in Cause No. 2021-18494, styled David Lopez v. Steven
F. Hotze and Liberty Center for God and Country, in the 295th District Court of Harris
County, Texas, is stayed pending further order of this court.
       2.      Real party in interested is requested to file a response to the petition for
writ of mandamus by December 23, 2022.
       3.      The petition for writ of mandamus remains pending before this Court.


       Done at the City of Austin, this Wednesday, November 23, 2022.
.



                                             BLAKE A. HAWTHORNE, CLERK
                                             SUPREME COURT OF TEXAS

                                             BY CLAUDIA JENKS, CHIEF DEPUTY CLERK